DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-18 are pending. Applicant’s election without traverse of Group I, Species I, claims 1-6 in the reply filed on 08 August 2022 is acknowledged. A search of Species I was conducted, which was found to be allowable, as was Species II and Group II.  The Restriction Requirement and Species Election is hereby withdrawn. 

Claim Objections
Claims 7 and 14 are objected to because of the following informalities: regarding claim 7, the Examiner asks that Applicant use consistent language for the “contaminated aqueous stream”, which is also recited as “aqueous contaminated stream”; and regarding claim 14, the limitations “the system comprising” should be “the method comprising”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the limitation “the negatively charged contaminants” lacks antecedent basis in the claim language. 
With respect to claim 2, the Examiner does not understand how the quantity of anhydrite can be provided as a “pre-hydrated” form, as it would appear to no longer be in anhydrite form. 
With respect to claim 3, “configured to consider” is vague and the scope is undefined; the Examiner suggests “configured to measure”. 
With continued reference to claim 3, the limitations “to make efficient use of the anhydrite quantity” renders the claim indefinite, as what constitutes “efficient” is open to interpretation. 
With respect to claim 7, the use of "fixed-bed -type" which has been held to be indefinite in a claim for these reasons. See Ex parte Copenhaver, 109 USPQ 118. See MPEP 2173.05(b) (sections E-F).
With continued reference to claim 7, the limitation “the negatively charged contaminants” lacks antecedent basis in the claim language. 
With respect to claim 8, the Examiner does not understand how the quantity of anhydrite can be provided as a “pre-hydrated” form, as it would appear to no longer be in anhydrite form. 
With respect to claim 9, “configured to consider” is vague and the scope is undefined; the Examiner suggests “configured to measure”. 
With continued reference to claim 9, the limitations “to make efficient use of the anhydrite quantity” renders the claim indefinite, as what constitutes “efficient” is open to interpretation. 
With respect to claim 10, the use of "cartridge-type" which has been held to be indefinite in a claim for these reasons. See Ex parte Copenhaver, 109 USPQ 118. See MPEP 2173.05(b) (sections E-F).
With respect to claim 14, the limitation “the negatively charged contaminants” lacks antecedent basis in the claim language. 
Regarding claims 4-6, 11-13, and 15-18, they are rejected for being dependent on a rejected base claim. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claim 5, the limitations fail to further limit the “means for agitating and mixing” as recited in claim 1, as this is defined in Paragraph [0055]) of the Specification as including all of the members of the Markush group.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-18 are allowed pending resolution of the claim objections and rejections under 35 USC 112(b) and 35 USC 112(d) set forth above, as the prior art does not teach or suggest the systems of claims 1 and 7, or the method of claim 14. 
The Examiner would like to acknowledge the following references which are relevant to the claimed invention, but which fall short of teaching or suggesting the same: 
1. Batson et al. (WO #01/07370), in which is disclosed a system and method of removing sulfates from aqueous feedstock, comprising addition of calcium sulfate anhydrite as a seeding component (Abstract; Page 3, line 11 through Page 4, line 11), followed by heating and precipitating calcium sulfate anhydrite within a precipitation zone with mixing (Page 5, line 35 through Page 7, line 12); wherein the precipitated calcium sulfate anhydrite is subjected to solids liquid separation (Page 7, lines 14-23), and wherein separated treated water can be filtered (Page 7, lines 25-28); however, Batson does not disclose precipitating of calcium sulfate hydrate and a contaminant complex; 
2) JP 2017-064653 A (cited on the International Search Report and in the Written Opinion of the International Searching Authority for corresponding international stage application PCT/21/19305), in which is disclosed a system and method for removal of contaminants from a
contaminated aqueous stream comprising arsenic (Abstract), the system comprising: a) an agitation (Paragraph [0017, 0021]) and flocculation (Paragraph [0007]) system configured to receive an aqueous stream contaminated with contaminants, and configured to receive a predetermined amount of anhydrous gypsum (“an anhydrite quantity”) (Paragraphs [0008, 0012]); the agitation and flocculation system having a stirring means for agitating the aqueous stream and mixing the aqueous stream with the anhydrite (Paragraph [0021]) for 1 to several minutes (after which the stirring stops, “configured to cease agitating and mixing”) (Paragraph [0021]); and b) a particulate filter capture system comprising filter media, and configured to receive the partially decontaminated aqueous stream and to capture the aggregate, wherein the partially decontaminated aqueous stream is flowed through the filter media to capture the remaining aggregate to yield a decontaminated aqueous stream (Paragraph [0021]; however, JP (‘653) does not teach that anhydrite is a primary flocculant; the mixing is done such that effectively positively charged calcium ions hydrate from the anhydrite and interact with the negatively charged contaminants to form a precipitate of calcium sulfate hydrate + contaminant complexes in the aqueous stream; the agitation is stopped such that a portion of the calcium sulfate hydrate + contaminant complexes settle or are redirected under the influence of gravity, and such that a portion of the calcium sulfate hydrate + contaminant complexes resist the influence of gravity and remain suspended in a partially decontaminated aqueous stream; or wherein the filter captures the calcium sulfate hydrate + contaminant complexes that resist the influence of gravity and remain suspended in the partially decontaminated aqueous stream; and 
	3) Moore et al. (US 2012/0285893 A1, cited on the International Search Report and in the Written Opinion of the International Searching Authority for corresponding international stage application PCT/21/19305), in which is disclosed a system and method for removal of contaminants from a contaminated aqueous stream (Abstract), the system comprising: a) an agitation (Paragraph [0059]) and flocculation (Paragraph [0061]) system configured to receive
an aqueous stream contaminated with contaminants, and configured to receive calcium sulfate anhydrite (“an anhydrite quantity”) (Paragraph [0036]), the agitation and flocculation system comprising a means for agitating the aqueous stream and mixing the aqueous stream with the anhydrite (Paragraph [0059]) and is configured to cease agitating and mixing the aqueous stream such that a portion of the solids settle or are redirected under the influence of gravity (Paragraph [0060]); and b) a particulate filter capture system comprising filter media, and configured to receive the partially decontaminated aqueous stream and to capture the solids, wherein the partially decontaminated aqueous stream is flowed through the filter media to capture the remaining solids to yield a decontaminated aqueous stream (Paragraph [0057]); however, Moore does not teach that anhydrite is a primary flocculant; the mixing is done such that effectively positively charged calcium ions hydrate from the anhydrite and interact with the negatively charged contaminants to form a precipitate of calcium sulfate hydrate + contaminant complexes in the aqueous stream; the agitation is stopped such that a portion of the calcium sulfate hydrate + contaminant complexes settle or are redirected under the influence of gravity, and such that a portion of the calcium sulfate hydrate + contaminant complexes resist the influence of gravity and remain suspended in a partially decontaminated aqueous stream; or
wherein the filter captures the calcium sulfate hydrate + contaminant complexes that resist the influence of gravity and remain suspended in the partially decontaminated aqueous stream.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        18 August 2022